

116 HR 812 IH: Conflicts from Political Fundraising Act of 2019
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 812IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Deutch (for himself, Mr. Sarbanes, Ms. Schakowsky, Mr. Johnson of Georgia, Mr. Cohen, Ms. Roybal-Allard, and Ms. Norton) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Ethics in Government Act of 1978 to require individuals nominated or appointed to
			 Senate-confirmed positions or to positions of a confidential or
			 policymaking character to disclose certain types of contributions made or
			 solicited by, or at the request of, the individuals.
	
 1.Short titleThis Act may be cited as the Conflicts from Political Fundraising Act of 2019. 2.FindingsCongress finds the following:
 (1)Public confidence in the Federal Government is based on the expectation that officers and employees will discharge their duties impartially, and avoid either actual conflicts of interest or the appearance thereof.
 (2)The risk of an actual conflict of interest, or the appearance thereof, arises when a nominee or appointee to a Senate-confirmed position or an individual in a position of a confidential or policymaking character has previously donated to, solicited for, or received funds from a political action committee or entity organized under section 501(c)(4) or section 501(c)(6) of the Internal Revenue Code of 1986.
 (3)Since the 2010 decision by the Supreme Court of the United States in Citizens United v. Federal Election Commission, spending by corporations subject to Federal laws and regulations has increased dramatically.
 (4)While some corporate political spending is done publicly, contributions to entities organized under section 501(c)(4) of the Internal Revenue Code of 1986 need not be disclosed, making this spending effectively anonymous. The risk of an actual conflict of interest, or the appearance thereof, arises whether political spending is public or anonymous.
 (5)Current financial disclosure requirements do not require filers to report funds they have donated to, solicited for, or received from political action committees or entities organized under section 501(c)(4) or section 501(c)(6) of the Internal Revenue Code of 1986.
 (6)Apparent or actual conflicts of interest are best ameliorated through public disclosure of this activity to the Office of Government Ethics so the apparent or actual conflicts can be addressed in ethics agreements negotiated between the filer and the agency in which the filer will serve.
			3.Disclosure of certain types of contributions
 (a)DefinitionsSection 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by redesignating paragraphs (2) through (19) as paragraphs (5) through (22), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)covered contribution means a payment, advance, forbearance, rendering, or deposit of money, or any thing of value—
							(A)
 (i)that— (I)is—
 (aa)made by or at the request of a covered individual; or (bb)solicited in writing by or at the request of a covered individual; and
 (II)is made— (aa)to a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or
 (bb)to an organization— (AA)that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (BB)that promotes or opposes changes in Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; or
 (ii)that is— (I)solicited in writing by or at the request of a covered individual; and
 (II)made— (aa)by an individual or entity the activities of which are subject to Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; and
 (bb)to— (AA)a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or
 (BB)an organization that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (B)that is made to an organization described in item (aa) or (bb) of clause (i)(II) or clause (ii)(II)(bb) of subparagraph (A) for which the total amount of such payments, advances, forbearances, renderings, or deposits of money, or any thing of value, during the calendar year in which it is made is not less than the contribution limitation in effect under section 315(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)(A)) for elections occurring during such calendar year;
 (3)covered individual means an individual who has been nominated or appointed to a covered position; and (4)covered position—
 (A)means— (i)a position described under sections 5312 through 5316 of title 5, United States Code;
 (ii)a position placed in level IV or V of the Executive Schedule under section 5317 of title 5, United States Code;
 (iii)a position as a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or
 (iv)a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations; and
 (B)does not include a position if the individual serving in the position has been excluded from the application of section 101(f)(5);.
 (b)Disclosure requirementsThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in section 101—
 (A)in subsection (a)— (i)by inserting (1) before Within;
 (ii)by striking unless and inserting and, if the individual is assuming a covered position, the information described in section 102(j), except that, subject to paragraph (2), the individual shall not be required to file a report if; and
 (iii)by adding at the end the following:  (2)If an individual has left a position described in subsection (f) that is not a covered position and, within 30 days, assumes a position that is a covered position, the individual shall, within 30 days of assuming the covered position, file a report containing the information described in section 102(j)(2)(A).;
 (B)in subsection (b)(1), in the first sentence, by inserting and the information required by section 102(j) after described in section 102(b); (C)in subsection (d), by inserting and, if the individual is serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and
 (D)in subsection (e), by inserting and, if the individual was serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and
 (2)in section 102— (A)in subsection (g), by striking Political campaign funds and inserting Except as provided in subsection (j), political campaign funds; and
 (B)by adding at the end the following:  (j) (1)In this subsection—
 (A)the term applicable period means— (i)with respect to a report filed pursuant to subsection (a) or (b) of section 101, the year of filing and the 4 calendar years preceding the year of the filing; and
 (ii)with respect to a report filed pursuant to subsection (d) or (e) of section 101, the preceding calendar year; and
 (B)the term covered gift means a gift that— (i)is made to a covered individual, the spouse of a covered individual, or the dependent child of a covered individual;
 (ii)is made by an entity described in item (aa) or (bb) of section 109(2)(A)(i)(II); and (iii)would have been required to be reported under subsection (a)(2) if the covered individual had been required to file a report under section 101(d) with respect to the calendar year during which the gift was made.
										(2)
 (A)A report filed pursuant to subsection (a), (b), (d), or (e) of section 101 by a covered individual shall include, for each covered contribution made by or at the request of, or that was solicited in writing by or at the request of, that covered individual during the applicable period—
 (i)the date on which the covered contribution was made; (ii)if applicable, the date or dates on which the covered contribution was solicited;
 (iii)the value of the covered contribution; (iv)the name of the person making the covered contribution; and
 (v)the name of the person receiving the covered contribution. (B) (i)Subject to clause (ii), a covered contribution made by or at the request of, or that was solicited in writing by or at the request of, a covered individual shall constitute a conflict of interest, or an appearance thereof, with respect to the official duties of the covered individual.
 (ii)The Director of the Office of Government Ethics may exempt a covered contribution from the application of clause (i) if the Director determines the circumstances of the solicitation and making of the covered contribution do not present a risk of a conflict of interest and the exemption of the covered contribution would not affect adversely the integrity of the Government or the public’s confidence in the integrity of the Government.
 (3)A report filed pursuant to subsection (a) or (b) of section 101 by a covered individual shall include the information described in subsection (a)(2) with respect to each covered gift received during the applicable period..
 (c)Provision of reports and ethics agreements to congressSection 105 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (e)Not later than 30 days after receiving a written request from the Chairman or Ranking Member of a committee or subcommittee of either House of Congress, the Director of the Office of Government Ethics shall provide to the Chairman and Ranking Member each report filed under this title by a covered individual and any ethics agreement entered into between the agency and the covered individual..
 (d)Rules on ethics agreementsThe Director of the Office of Government Ethics shall promptly issue rules regarding how an agency in the executive branch shall address information required to be disclosed under the amendments made by this Act in drafting ethics agreements between the agency and individuals appointed to positions in the agency.
			(e)Technical and conforming amendments
 (1)The Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (A)in section 101(f)—
 (i)in paragraph (9), by striking section 109(12) and inserting section 109(15); (ii)in paragraph (10), by striking section 109(13) and inserting section 109(16);
 (iii)in paragraph (11), by striking section 109(10) and inserting section 109(13); and (iv)in paragraph (12), by striking section 109(8) and inserting section 109(11);
 (B)in section 103(l)— (i)in paragraph (9), by striking section 109(12) and inserting section 109(15); and
 (ii)in paragraph (10), by striking section 109(13) and inserting section 109(16); and (C)in section 105(b)(3)(A), by striking section 109(8) or 109(10) and inserting section 109(11) or 109(13).
 (2)Section 3(4)(D) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(4)(D)) is amended by striking section 109(13) and inserting section 109(16). (3)Section 21A of the Securities Exchange Act of 1934 (15 U.S.C. 78u–1) is amended—
 (A)in subsection (g)(2)(B)(ii), by striking section 109(11) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(11))) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.)); and (B)in subsection (h)(2)—
 (i)in subparagraph (B), by striking section 109(8) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(8)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and (ii)in subparagraph (C), by striking section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(10)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.).
 (4)Section 499(j)(2) of the Public Health Service Act (42 U.S.C. 290b(j)(2)) is amended by striking section 109(16) of the Ethics in Government Act of 1978 and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). 